Title: To Thomas Jefferson from Sarah Mease, 20 March 1801
From: Mease, Sarah
To: Jefferson, Thomas



Sir.
Philadelphia March the 20th 1801.

I feel that an apology is necessary for my intruding one moment on your time, and it is not without extreme reluctance and much hesitation  that I have been induced to do so. But the motive is strong; and the obligation we are all under to promote the good of others as much as, even within the smallest sphere, we can, has prevailed over other considerations.
An opinion is generally entertained here that Mr Hall, the Marshall, will be dismissed from his office. He is under that apprehension himself, and is made, I have been told, very unhappy by it. I have little knowledge of Mr Hall, nor have I enquired what was his conduct under the late Administration. Of this, I doubt not, you are well informed, and must be the best judge; but I have learnt that he has a very large family, eight children, who depend entirely upon his salary for support; and, should that cease, he has no other probable means of skreening them from distress. Several gentlemen were requested to communicate to you the circumstance: they declined interfering. I can not view it in that light; but only as stating a fact, probably unknown to you, which may, perhaps, outweigh circumstances that would otherwise have determined you.
Mr. Hall, I have understood, is not personally violent; on the contrary, a man of mild manners, and private worth. The unfortunate state of dependance on an illiberal and intollerant party, which left not its agents always at liberty to act with moderation, or according to their own inclination may palliate his official conduct, if as represented to you, it was improper. And I have no doubt of his subscribing to, and acting in conformity with the more just and equitable principles which now predominate.
I can not on the present occasion refrain from expressing the pleasure I feel at the ascendency of principles, which I have ever warmly admired since the moment that political subjects, or human happiness began to interest me; and at the first fair experiment of a good government; every peoples best care, and which ages have taught us, “is necessary to close the circle of their felicities”
I pray you, Sir, to accept of my best wishes and highest respect.

Sarah Mease

